      Lisa Barnett Sween (State Bar No. 191155)
      Spencer J. Davidson (State Bar No. 281169)
 2    JACKSON LEWIS P.C.
      50 California, 9th Floor
 3    San Francisco, California 94111
      Telephone: (415) 394-9400
 4    Facsimile:     (415) 394-9401
      Email: lisa.sween@jacksonlewis.com
 5    Email: spencer.davidson@jacksonlewis.com
 6    Attorneys for Defendant
      FRESENIUS MANAGEMENT SERVICES,
 7    INC. d/b/a FRESENIUS MEDICAL CARE
      NORTH AMERICA
 8
      John F. Martin (State Bar No. 52618)
 9    Marta R. Vanegas (State Bar No. 278328)
      Brittany C. Jones (State Bar No.324593)
10    MARTIN & VANEGAS, APC
      3100 Oak Road, Suite 230
11    Walnut Creek, CA 94597
      Telephone: (925) 937 5433
12    Facsimile:     (925) 938 5567
      E-mail: brittany@martinvanegaslaw.com
13    E-mail: john@johnfmartinlaw.com
      E-mail: marta@martinvanegaslaw. com
14
      Attorneys for Plaintiff
15    G\VENDOLYN R. SAMPSON-BROWN
16
17                              UNITED STATES DISTRICT COURT

18                             NORTHERN DISTRICT OF CALIFORNIA

19
20   GWENDOLYN R. SAMPSON-BROWN,                   Case No. 4:20-cv-01331-HSG
21                                                 STIPULATION AND
                  Plaintiff,                       PROTECTIVE ORDER FOR
22                                                 STANDARD LITIGATION
           V.
23
     FRESENIUS MANAGEMENT SERVICES,                State Complaint Filed: I 0/11/19
24   INC. and DOES 1 through 20, inclusive.        Trial Date:            Not Set
25
26                    Defendants.
27
28


     STIPULATED PROTECTIVE ORDER                                   Case No. 4:20-cv-01331-HSG
   24




3/25/2020
            , Jr.
